943 F.2d 38
68 A.F.T.R.2d 91-5742, 92-1 USTC  P 50,250
Ralph D. HARRIS and Joan F. Harris, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 84-8424.
United States Court of Appeals,Eleventh Circuit.
Sept. 10, 1991.

Lawrence Sherlock, Tax Div., Gary Allen, Chief, Appellate Section, Dept. of Justice, Glenn L. Archer, Jr., Asst. Atty. Gen., David English Carmack, Washington, D.C., for defendant-appellant.
David J. Kiyonaga, Jacksonville, Fla., Andrew C. Barnard, Miami, Fla., Darrell F. Brown, Little Rock, Ark., for plaintiffs-appellees.
Dwight A. McKabney, Miami, Fla., Allan I. Mendelsohn, Washington, D.C., for amicus Wm. & Vivian De La Mater, et al.
Appeal from the United States District Court for the Southern District of Georgia;  Bowen, District Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before KRAVITCH, Circuit Judge, and CLARK, Senior Circuit Judge.*
PER CURIAM:


1
Pursuant to the judgment of the Supreme Court of the United States, dated November 17, 1986, 479 U.S. 957, 107 S.Ct. 450, 93 L.Ed.2d 398, vacating the judgment of this court, 768 F.2d 1240 (1985), and remanding this case, we REMAND the case to the district court for further consideration in light of O'Connor v. United States, 479 U.S. 27, 107 S.Ct. 347, 93 L.Ed.2d 206 (1986).



*
 Judge Eugene A. Wright, Senior Circuit Judge for the Ninth Circuit, originally participated in the decision in this case.   This order is decided by a quorum, pursuant to 28 U.S.C. § 46(d)